DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 12/10/2021 has been entered.  Claims 1-8 and 10-14 remain pending in the application.  Claim 9 has been cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Chad J. Billings (Reg. No. 48,917) on 12/20/2021.
The following claim of the application has been amended as follows:

13. (Currently Amended) The blade of claim 1 [[9]], wherein the erosion protection film comprises polyurethane.

The above change to the claim has been made to correct the dependency of the claim.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The nearest prior art of record is Sellinger et al. (US 2018/0010614 A1), Foster (US 2016/0201480 A1), and Hertel et al. (U.S. 5,486,096).
	Regarding claim 1, the combination of Sellinger and Foster fails to disclose of an erosion protection film that does not cover the fabric (114, Sellinger).  Hertel et al. discloses of a toughened epoxy film 20 with an intermediate layer of fiberglass cloth 14 (i.e., fabric) to provide protection from damage and from erosion (Col. 3, lines 15-32 and Col. 4, lines 1-14).  The erosion resistant film 20 (i.e., the erosion protection film), however, covers the entirety of the airfoil in all regions except at the leading edge, which is occupied by the sheath 22, signifying that the film 20 covers the fabric 14, as shown in Figs. 1-2.  Therein, Hertel fails to disclose of an erosion protection film not covering the fabric.  Therein, the prior art of record fails to disclose or suggest the claimed subject matter of claim 1.  Any modifications thereof to arrive at the claimed invention of claim 1 would result in improper hindsight reasoning for the reasons explained above.
	Claims 2-8 and 10-14 are allowable, as they are dependent on claim 1.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        12/20/2021